                       Case 4:20-cv-08100-KAW Document 2 Filed 11/17/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                NORTHERN DISTRICT OF CALIFORNIA

                                                               )
                                                               )
                                                               )
TETRA TECH EC, INC.                                            )
                            Plaintiff(s)
                                                               )
                                                               )
                    v.                                                 Civil Action No.
                                                               )
UNITED STATES ENVIRONMENTAL
                                                               )
PROTECTION AGENCY; ANDREW R. WHEELER,
                                                               )
as ADMINISTRATOR of the UNITED STATES
                                                               )
ENVIRONMENTAL PROTECTION AGENCY;
                                                               )
UNITED STATES DEPARTMENT OF THE NAVY;
                                                               )
KENNETH J. BRAITHWAITE, as SECRETARY OF
THE UNITED STATES NAVY
                           Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
    United States Environmental Protection Agency
    c/o Office of the General Counsel
    1200 Pennsylvania Avenue, N.W. (2310A)
    Washington, D.C. 20460


    See attachment for additional defendants
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
     Hanson Bridgett LLP
     Davina Pujari (dpujari@hansonbridgett.com)
     Samir J. Abdelnour (sabdelnour@hansonbridgett.com)
     Rosslyn Hummer (bhummer@hansonbridgett.com
     Melissa M. Malstrom (mmalstrom@hansonbridgett.com)
     425 Market Street, 26th Fl., San Francisco, CA 94105; Tel: (415) 777-3200
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk

                                                                                                            American LegalNet, Inc.
                                                                                                            www.FormsWorkFlow.com
                        Case 4:20-cv-08100-KAW Document 2 Filed 11/17/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
                Case 4:20-cv-08100-KAW Document 2 Filed 11/17/20 Page 3 of 3


                                     ATTACHMENT TO SUMMONS


Additional Defendants

Andrew R. Wheeler, as Administrator of the United States Environmental Protection Agency
c/o Office of the General Counsel
1200 Pennsylvania Avenue, N.W. (2310A)
Washington, D.C. 20460


United States Department of the Navy
c/o General Counsel of the Navy
Naval Litigation Office
720 Kennon St., SE, Room 233
Washington Navy Yard, DC 20374-5013


Kenneth J. Braithwaite, as Secretary of the United States Navy
c/o General Counsel of the Navy
Naval Litigation Office
720 Kennon St., SE, Room 233
Washington Navy Yard, DC 20374-5013




                                                     -1-                               American LegalNet, Inc.
                                                                                       www.FormsWorkFlow.com
